Case: 4:18-cr-00975-CDP-JMB Doc. #: 143 Filed: 12/14/19 Page: 1 of 2 PageID #: 512



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT


 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )
                                              )      No. 4:18CR00975 CDP/JMB
 DUSTIN BOONE,                                )
 CHRISTOPHER MYERS,                           )
 STEVEN KORTE                                 )
 RANDY HAYS, and                              )
 BAILEY COLLETTA,                             )
                                              )
                       Defendants.            )

 ______________________________________________________________________________

      WITHDRAWAL OF APPEARANCE ON BEHALF OF THE UNITED STATES

        The undersigned prosecutor for the Civil Rights Division of the United States Department

 of Justice, hereby moves to withdraw as attorney of record on behalf of the United States.


                                                     Respectfully submitted,

                                                     ERIC DREIBAND
                                                     Assistant Attorney General

                                                    s/ Fara Gold
                                                     FARA GOLD
                                                     Special Litigation Counsel
                                                     U.S. Department of Justice
                                                     Civil Rights Division Criminal Section
                                                     150 M ST NE, 7th Floor
                                                     Washington, DC 20530
                                                     (202) 305-1896
                                                      fara.gold@usdoj.gov
Case: 4:18-cr-00975-CDP-JMB Doc. #: 143 Filed: 12/14/19 Page: 2 of 2 PageID #: 513



                                   CERTIFICATE OF SERVICE

        I, Fara Gold, hereby certify that on December 14, 2019, I electronically filed the

 foregoing with the Clerk of the Court using ECF system which sent notification of such filing to

 all counsel of record in this case.




                                                     s/ Fara Gold
                                                       FARA GOLD
                                                       Special Litigation Counsel
